Case 2:18-cv-01965-GRB-SIL Document 62 Filed 07/13/20 Page 1 of 3 PageID #: 496




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
FARMERS NEW CENTURY INSURANCE
COMPANY,

                                   Plaintiff,
        -against-                                                    ORDER ADOPTING
                                                                     REPORT &
                                                                     RECOMMENDATION
JOHN T. PERUGGIA,                                                    CV 18-1965 (GRB)(SIL)

                                    Defendant.
---------------------------------------------------------------X
GARY R. BROWN, United States District Judge:

        Before the Court is a report and recommendation by the Honorable Steven I. Locke, U.S.

Magistrate Judge, recommending that plaintiff’s motion for default judgment be granted in part,

and denied in part. R&R, Docket Entry (“DE”) 59. For the reasons stated herein, the well-

reasoned and thorough report and recommendation is ADOPTED in the entirety.

        Plaintiff Farmers New Century Insurance Company (“plaintiff” or “Farmers”)

commenced this action against defendant John T. Peruggia (“defendant” or “Peruggia”) on April

2, 2018. Compl., DE 1. 1 According to the complaint, plaintiff seeks a declaratory judgment that

it is not obligated to provide liability insurance coverage to defendant in connection with an

underlying personal injury lawsuit captioned Goldener v. Mongiardo, Reilly, and Peruggia,

Index No. 613157/2017 in the New York Supreme Court, Nassau County (“Underlying

Lawsuit”). Compl. 9.

        The record suggests that proper service was made on defendant. DE 12. According to

the record, no answer, motion or other appearance was filed on behalf of defendant. The Clerk




1
 Three other defendants, Nancy Mongiardo, James Reilly, and Tammy Goldener, have since
been terminated from the case. See DE 46, 53; R&R 1.
                                                        1
Case 2:18-cv-01965-GRB-SIL Document 62 Filed 07/13/20 Page 2 of 3 PageID #: 497




of the Court has properly entered a notation of default under Federal Rule of Civil Procedure

55(a). DE 24. On December 3, 2019, plaintiff moved for a default judgment against defendant.

DE 53. On December 6, 2019, the late Honorable Arthur D. Spatt, Senior U.S. District Judge,

referred the motion to Judge Locke for a report and recommendation. DE 57.

       On June 22, 2020, Judge Locke recommended in a thorough and careful decision that

plaintiff’s motion for default judgment should be granted in part and denied in part. R&R 9.

Judge Locke recommended that a declaratory judgment be entered providing that Farmers may

withdraw from Peruggia’s defense in the Underlying Lawsuit because “Defendant’s insurance

claim arises from the use and operation of the boat, an excluded watercraft, and is therefore not

entitled to coverage under the Insurance Policy.” R&R 7-8. Judge Locke further recommended

that plaintiff’s request to be reimbursed for defense costs and indemnification expenses

associated therewith be denied without prejudice because “there is nothing in Plaintiff’s motion

papers to support this request.” R&R 9. On June 23, 2020, plaintiff served the report and

recommendation upon defendant. DE 60. The case, previously assigned to the Honorable

Arthur D. Spatt, was reassigned to the undersigned.

       On July 6, 2020, plaintiff filed a letter advising that no objection had been filed to the

report and recommendation. DE 61. To date, defendant has not objected or responded in any

way in the instant action.

       In reviewing a report and recommendation, a court “may accept, reject or modify, in

whole or in part, the findings or recommendations made by the magistrate judge.” Bluelinx

Corp. v. New York Rebar Supply, Inc., No. 12-CV-5916 (ADS)(GRB), 2014 WL 4286003, at *1

(E.D.N.Y. Aug. 28, 2014) (quoting 28 U.S.C. § 636(b)(1)(C)). “To accept the report and

recommendation of a magistrate, to which no timely objection has been made, a district court



                                                 2
Case 2:18-cv-01965-GRB-SIL Document 62 Filed 07/13/20 Page 3 of 3 PageID #: 498




need only satisfy itself that there is no clear error on the face of the record.” Id. (citations

omitted). There being no objection, the Court has reviewed Judge Locke’s report and

recommendation and finds it to be persuasive and without any legal or factual errors. Therefore,

the report and recommendation is adopted in the entirety.



                                           CONCLUSION

        Based on the foregoing, the Court adopts Judge Locke’s well-reasoned and thorough

report and recommendation in its entirety, and plaintiff’s motion for default judgment is granted

in part and denied in part as follows: a declaratory judgment shall be entered that Farmers New

Century Insurance Company may withdraw from John T. Peruggia’s defense in Goldener v.

Mongiardo, Reilly, and Peruggia, Index No. 613157/2017 in the New York Supreme Court,

Nassau County, and plaintiff’s request to be reimbursed for defense costs and indemnification

expenses associated therewith shall be denied without prejudice. Plaintiff is directed to file a

status report within seven (7) days as to whether it will seek to be reimbursed for defense costs

and indemnification expenses. The Clerk of the Court shall enter judgment accordingly, and

serve a copy of this Order upon defendant.



SO ORDERED.

Dated: Central Islip, New York
       July 11, 2020                                            /s/ Gary R. Brown
                                                                GARY R. BROWN
                                                                United States District Judge




                                                   3
